Sherwood, J.
On the authority of Donovan v. Dunning, 69 Mo. 436, and other eases and authorities cited by plaintiffs, the petition is not obnoxious to the charge of multifariousness. Treating of such an objection to a bill, a writer of acknowledged authority states that the objection will not hold where the gravamen of fraud or wrong in the sales is the same and equally applies to all, notwithstanding that the defendants claim the land under distinct and separate sales of different parcels thereof to them separately. And the same distinguished jurist says : “The same principle has been supposed properly to justify the joining of several judgment creditors in one bill against their common debtor and his grantees, to remove impediments to their remedy created by the fraud of their debtor in conveying his property to several grantees, although they *423take by separate conveyances, and no joint fraud in any one transaction is charged against them all. In such a case (it is said) the fraud equally affects all the plaintiffs, and they may jointly sue; and all the defendants are implicated in it in different degrees and proportions, and, therefore, are properly liable to be jointly ssed.” Story Eq. Plead., §§ 285, 285a, 286, and cas. cit. Lord Redesdale ruled that a demurrer for miultifariousness would not prevail, where one general right is claimed by the bill, although the defendants have separate and distinct rights. Mitf. Eq. Plead, by Jeremy, 181, 182. The present proceeding is in the nature of a creditor’s bill, and fraud is charged as having prompted the different conveyances, one general right is claimed by the bill and the defendants hold under distinct conveyances, thus bringing the cause fully within the principles announced by the authorities cited. Therefore, judgment reversed and cause remanded.
All concur.